Case: 14-60899      Document: 00513248112         Page: 1    Date Filed: 10/27/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                FILED
                                                                           October 27, 2015
                                    No. 14-60899
                                  Summary Calendar                           Lyle W. Cayce
                                                                                  Clerk


LAL BHATIA,

                                                 Petitioner-Appellant

v.

LORETTA LYNCH, Attorney General; CHARLES E. SAMUELS, JR., Director
of Bureau of Prisons; VANCE LAUGHLIN, Warden, Adams County
Correctional Center, Natchez, Mississippi,

                                                 Respondents-Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 5:13-CV-74


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Lal Bhatia, federal prisoner # 97562-011, appeals the dismissal of his 28
U.S.C. § 2241 petition. He challenged his convictions and sentences for mail
fraud, wire fraud, and money laundering.
       We review a district court’s dismissal of a § 2241 petition de novo. Pack
v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000). Section 2255(e) permits a federal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60899     Document: 00513248112     Page: 2   Date Filed: 10/27/2015


                                  No. 14-60899

prisoner to challenge the legality of his conviction or sentence in a § 2241
petition only if he satisfies the requirements of the savings clause. § 2255(e);
Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001).
      We have consistently rejected the argument advanced by Bhatia that a
petitioner can challenge his conviction and sentence in a § 2241 petition based
on a showing of actual innocence without meeting the requirements of the
savings clause. See, e.g., Perez v. Stephens, 593 F. App’x 402, 403 (5th Cir.)
cert. denied, 135 S. Ct. 2881 (2015).       Accordingly, Bhatia must meet the
requirements of the savings clause to raise his claims under § 2241. See Kinder
v. Purdy, 222 F.3d 209, 212 (5th Cir. 2000). Bhatia has not demonstrated that
he was convicted of a nonexistent offense by virtue of a recently-decided,
retroactively applicable Supreme Court decision. Cf. Reyes-Requena, 243 F.3d
at 904-06. Because Bhatia has failed to demonstrate that his claims fall within
the savings clause, the district court did not err in concluding that he could not
bring these claims under § 2241. See Pack, 218 F.3d at 453.
      The judgment of the district court is AFFIRMED.




                                        2